Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Application No. 17177319, Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of application no. US 9405119 B2 (13/231412). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of Claims 1-22 of 17177319 application is anticipated by the claims 1-25 of application no. US 9405119 B2 (13/231412). Claims 1-22 of 17177319 are therefore not patentably distinct from the patented applications US 9405119 B2 (13/231412), and unpatentable for obvious-type double patenting.

Instant Application No.17177319
Patent NO. US 9405119 B2 (13/231412)
1. An imaging system comprising: 

a first lens system having a first numerical aperture, and a second lens system having a second numerical aperture being smaller than the first numerical aperture, both said lens systems being directed for imaging of a common object plane; a first light detector for detecting light collected by the first lens system and generating a first image data indicative of the common object plane; a second light detector for detecting light collected by the second lens system and generating a second image data indicative of the common object plane;


a control unit operatively coupled to the first and second light detectors, the control unit being configured to receive the first generated image data and the second generated image data that are indicative of the common object plane, process the first and second image data to produce a combined image data of the common object plane, generate a reconstructed image data based on the combined image data, and 

output the reconstructed image data that is different from the first image data and the second image data.
19. An imaging system comprising:

 an optical system comprising first and second lens systems having a common field of view, the first lens system including a first optical axis and a first Numerical Aperture, the second lens system including a second optical axis parallel to and spaced-apart from the first optical axis and a second Numerical Aperture smaller than the first Numerical Aperture, an imaging detection unit located at an image plane of the optical system, the imaging detection unit being configured to detect light collected by the first and second lens systems and to generate image data indicative thereof; and 


a control system configured and operable to receive the image data from the imaging unit and process the image data to determine a reconstructed imaged of the field of view, the processing including duplicating and shifting of a second image data portion, corresponding to the light collected by the second lens system, with respect to a first image data portion, corresponding to light collected by the first lens system, and

producing and outputting a reconstructed image data.
Claims 2-11 are rejected depended upon rejected base claim.  

. 12. A system comprising an imaging system and a processor utility, the imaging system comprising: 

a first lens system having a first numerical aperture, and a second lens system having a second numerical aperture being smaller than the first numerical aperture, both said lens systems being directed for imaging of a common object plane; one or more image detection units for detecting light collected by the first and second lens systems and generating corresponding a first image data and a second image data indicative of the object plane from a common direction; and the processor utility being configured to: receive the first image data and the second image data that are generated with respect to the common object plane; and 

process the first and second image data to generate a reconstructed image of the common object plane; wherein the reconstructed image of the common object plane comprises an improvement in image quality compared to images of the common object plane that are generated by either one of the first and second image data alone.
19. An imaging system comprising:

 

an optical system comprising first and second lens systems having a common field of view, the first lens system including a first optical axis and a first Numerical Aperture, the second lens system including a second optical axis parallel to and spaced-apart from the first optical axis and a second Numerical Aperture smaller than the first Numerical Aperture, an imaging detection unit located at an image plane of the optical system, the imaging detection unit being configured to detect light collected by the first and second lens systems and to generate image data indicative thereof; and 


a control system configured and operable to receive the image data from the imaging unit and process the image data to determine a reconstructed imaged of the field of view, the processing including duplicating and shifting of a second image data portion, corresponding to the light collected by the second lens system, with respect to a first image data portion, corresponding to light collected by the first lens system, and producing and outputting a reconstructed image data.
Claims 13-22 are rejected depended upon rejected base claims.  




Since the U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300), the assignee is required to state which entity is the prior inventor of the conflicting subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under 35 U.S.C. 102(f) or (g) and not an extension of monopoly. 
Failure to comply with this requirement will result in a holding of abandonment of this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached on 9:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698